DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 9/30/2022 is acknowledged.

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 discloses “may be alloyed” in lines 2-3.  “May” is not a positive recitation of the limitations that follow.  Further, Inconel is disclosed at line 2 which is comprised of an alloy including some metal elements at up to 10 wt%.  Replacing “may” with “is” renders the limitations that follow positively.  However, as stated, Inconel is already listed as an option which appears to make the recitation of 10% redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “improve one or more physical and/or chemical properties thereof” in claim 15 is a relative term which renders the claim indefinite. The term “improve one or more physical and/or chemical properties thereof” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of this office action, “improve one or more physical and/or chemical properties thereof” will be considered met if the metal foil contains up to 10% of an alloy as set forth in the claim.

Claim 15 recites the limitation "the elemental metals" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the elemental metals” will be interpreted as “elemental metals”.  Further, line 3 discloses “10%” and it is unclear with respect to what 10% is.  For the purposes of this office action, this will be interpreted as “10% by weight”.

Claim 16 recites the limitation "the metal foil" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, claim 16 will be interpreted as depending from claim 14 which defines “a metal foil”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 13 and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Berland et al. (US 2019/0165342).
Regarding claim 12, Berland et al. discloses in Figs 1-10, a method of manufacturing a battery, comprising: a) forming a first solid-state and/or thin-film battery cell (one of ref 100, [0033], [0028]) on a first metal substrate (one of ref 102); b) forming a second solid-state and/or thin-film battery cell (another of ref 100, [0033], [0028]) on a second metal substrate (another of ref 102); c) placing ([0028]) the second battery cell on the first battery cell (each of refs 100) so that the first and second battery cells are between the first and second metal substrates ([0028], “a two cell battery stack (also referred to herein as a cell stack), the batteries may be stacked with the deposited layers facing each other” – substrates are on outer portions, top & bottom, of the stack via this language of [0028]); and d) hermetically sealing ([0036]-[0040], via ref 118) the first and second battery cells (each of refs 100) between the first and second metal substrates (each of refs 102, [0028], [0036]-[0040]) in a peripheral region ([0036]-[0040]) of the first and second metal substrates (each of refs 102).

Regarding claim 13, Berland et al. discloses all of the claim limitations as set forth above and also discloses forming each of the first and second battery cells (refs 100) comprises: a) forming ([0031]) a cathode current collector (ref 108) on the respective metal substrate (refs 102); b) forming ([0032]) a cathode (ref 110) on or over the cathode current collector (ref 108]); c) forming ([0033]) an electrolyte (ref 112) on or over the respective cathode (ref 110); and d) forming ([0034]-[0037]) an anode current collector (ref 116) over the respective electrolyte (ref 112).

Regarding claim 19, Berland et al. discloses all of the claim limitations as set forth above and also discloses hermetically sealing ([0036]-[0040]) the first and second battery cells (refs 100) comprises applying an epoxy adhesive in the peripheral region ([0036]-[0040]) of one of the first and second metal substrates (of refs 102) prior to placing ([0028], [0036]-[0040]) the second battery cell on the first battery cell (each of refs 100), and curing the epoxy adhesive ([0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Berland et al. (US 2019/0165342) as applied to claim 12 above, and further in view of Kumta et al. (US 2010/0310941).
Regarding claims 14 and 15, Berland et al. discloses all of the claim limitations as set forth above but does not explicitly disclose each of the first and second substrates comprises a metal foil, wherein the metal foil comprises steel, copper, aluminum, nickel, inconel, brass, molybdenum or titanium, elemental metals of which may be alloyed with up to 10% of one or more other elements.
Kumta et al. discloses in Figs 1-9, a thin film battery ([0052]) formed via a deposition process on a substrate ([0048]), the substrate including metal foil of Ni, Cu, steel, Inconel 600, or Ti ([0048]).  This configuration enhances the deposition process and strength / properties of the substrate ([0048], [0049], [0052]).
Kumta et al. and Berland et al. are analogous since both deal in the same field of endeavor, namely, thin film batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the substrate of Berland et al. as comprising the metal foils of Kumta et al. to enhance the deposition process, strength / properties of the substrate, thereby enhancing overall thin film battery structure and performance.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Berland et al. (US 2019/0165342) in view of Kumta et al. (US 2010/0310941) as applied to claim 14 above, and further in view of Burrows et al. (US 2003/0064171).
Regarding claim 16, Berland et al. discloses all of the claim limitations as set forth above but does not explicitly disclose forming a barrier on entire major surfaces of the metal foil.
Burrows et al. discloses in Figs 1-4, a thin film battery ([0009], [0030]) including a metal foil substrate ([0023]) on which battery components are deposited ([0023]).  The substrate ([0023]) includes a barrier material ([0037]-[0038]) sealing / encapsulating ([0031], [0032], [0029], [0024], “sealing / encapsulating”, therefore on entire major surfaces of the metal foil) the deposited components on the substrate.  This configuration enhances the sealing and protection of the thin film batteries ([0030]-[0038], [0009], [0024]).
Burrows et al. and Berland et al. are analogous since both deal in the same field of endeavor, namely, thin film battery structures.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the barrier material disclosed by Burrows et al. onto the substrate of Berland et el. to enhance the sealing and environmental protection of the thin film batteries.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Berland et al. (US 2019/0165342) as applied to claim 12 above, and further in view of Bates (US 2008/0003492).
Regarding claims 17 and 18, Berland et al. discloses all of the claim limitations as set forth above but does not explicitly disclose hermetically sealing the first and second battery cells comprises ultrasonic welding, applying an electrostatic field to the peripheral region of the first and second metal substrates to form an anodic seal, or laser welding, the peripheral region of the first and second metal substrates is within 10 mm of all edges of the first and second metal substrates.
Bates discloses in Figs 1-4, a method of making thin film lithium ion batteries (Abstract) including utilizing a substrate (ref 44) to deposit battery materials thereon ([0033]-[0034]) and applying a peripheral hermetic seal at a periphery ([0033], “periphery” by definition is at an edge, and thus it is “within 10 mm of all edges”) of the substrate and laser welding ([0025], [0028]-[0033]).  This configuration enhances hermetic sealing of the battery structure.
Bates and Berland et al. are analogous since both deal in the same field of endeavor, namely, thin film battery structures.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the hermetic sealing at the periphery of the substrate via laser welding as disclosed by Bates into the method of Berland et al. to enhance hermetic sealing of the overall battery structure.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Berland et al. (US 2019/0165342) as applied to claim 12 above, and further in view of Buckingham et al. (US 2012/0135292).
Regarding claim 20, Berland et al. discloses all of the claim limitations as set forth above and also discloses terminals ([0068]) and tabs ([0068]), but does not explicitly disclose each cathode current collector and each anode current collector comprises one or more terminal connection regions at an end or side thereof, and the method further comprises attaching or affixing (i) a first terminal tab to at least one of the cathode current collectors and (ii) a second terminal tab to least one of the anode current collectors.
Buckingham et al. discloses in Figs 1-4, a thin film battery ([0052]) including cathodes and anodes including leads welded to the collectors ([0052]).  This configuration enhances the electrical connection of the battery ([0052]).
Buckingham et al. and Berland et al. are analogous since both deal in the same field of endeavor, namely, thin film battery structures.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the tab/terminal structures disclosed by Buckingham et al. into the structure of Berland et al. to enhance the electrical connections of the battery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Weber, Austin (“Batteries Behaving Badly”) discloses thin-film batteries (P1) utilizing a variety of hermetic sealing methods including ultrasonic welding, electrostatic fields, and adhesives (P1-2).

Kurt J. Lesker Company (“Vacuum-Enabled Thin Film Deposition Advances Energy Storage Technologies”) discloses thin-film batteries (Title) comprising depositing on a substrate (Fig 1), a cathode, electrolyte, and anode current collector (see Fig 1) thereon.

Modis (“Tesla's Huge Mistake: Why Thin-Film Lithium Ion Batteries Won't Power The EV Revolution”) discloses lithium ion thin film batteries (Title) comprising all-solid materials and taking a number of different shapes and forms (P1-4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725